t c memo united_states tax_court richard nichols and lisa nichols petitioners v commissioner of internal revenue respondent docket no 1384-05l filed date david b shiner for petitioners gregory j stull for respondent memorandum opinion holmes judge in richard nichols and his wife lisa reached a compromise with the irs on their tax_liability the nicholses agreed that the irs could immediately assess and collect an agreed amount but they reserved the right to sue for a refund the nicholses then learned that they had net operating losses from later years they asked the commissioner to let them use these losses to reduce their tax_liability they also asked for a partial abatement of interest the commissioner took the position that a deal’s a deal and moved to collect the unpaid tax there are only two issues for us to decide may the nicholses use the net operating losses to fend off the commissioner’s collection effort and are they entitled to an abatement of interest the commissioner has moved for summary_judgment on both background this case began with the commissioner’s audit of the nicholses’ tax_return the audit was prolonged but in date the parties finally negotiated a compromise and executed a standard irs form_870 entitled waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment as the name states a taxpayer who signs this form waives any restrictions on assessment of a disputed tax by the commissioner waiving restrictions on assessment may seem a minor detail--assessment is little more than a recording of a tax_liability in the irs’s records sec_6203 but it is an important milestone in tax_procedure because once the irs assesses a liability it can then begin to try to collect signing a form_870 and agreeing to immediate_assessment and all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure collection of a specific deficiency is not the same as agreeing that the deficiency agreed to is accurate a taxpayer who signs the form may later claim a refund after paying but he gives up the right to come to tax_court if you later file a claim and the service disallows it you may file suit_for_refund in a district_court or in the united_states claims_court but you may not file a petition with the united_states tax_court just to make sure that point is clear the form also states--directly above the signature line-- i understand that by signing this waiver i will not be able to contest these years in the united_states tax_court unless additional deficiencies are determined for these years the commissioner assessed the tax as agreed but the nicholses never paid because they learned later in that one of their businesses had produced net operating losses nols for the tax years and this spurred them to file an amended tax_return form 1040x in date claiming these nols as deductions that they could carry back to the tax_year the irs treated their 1040x as a refund claim and rejected it as untimely the filing and rejection of a form 1040x is often the prelude to a refund action but the nicholse sec_2 the rejection letter stated that no credit or refund would be allowed for a claim filed more than three years after the due_date of the returns which established the nols ie the and tax returns never filed one with no voluntary payment in sight the commissioner sent a collection_due_process cdp_notice in date which warned the nicholses that he intended to levy their property to collect the still unpaid taxes the nicholses did not request a cdp hearing after getting the notice but instead sent a letter in march requesting reconsideration of the irs’s decision to deny them the benefit of the nols that they had claimed on their 1040x in date the irs sent the nicholses a cdp_notice of the filing of a federal_tax_lien this time the nicholses did request a cdp hearing arguing that the filing of a lien was premature as there were still significant issues that remain unresolved foremost among these open issues was their date request to the irs that it reconsider its decision denying them the nol carrybacks their cdp request also mentioned that they planned to seek an abatement of interest though they didn’t actually ask for one in their cdp request at about the same time they also sent a letter to the irs asking for an installment_payment plan conditioned on a reduction in the deficiency however at that time they had not filed a tax_return for any_tax year after and the commissioner will not consider giving installment agreements to taxpayers who are not current in their filing obligations see 412_f3d_819 7th cir affg 123_tc_1 internal_revenue_manual sec_5 and the nicholses raised several other procedural arguments in their cdp request which they have since conceded the nicholses finally requested interest abatement on date in a letter sent to an irs agent not involved in the cdp process in that letter they asked for an abatement of of the accrued interest because of numerous lengthy spans of time during which the files just sat on the respective personnel’s desks they also claimed that the initial audit took six years to complete and that this was an unreasonable amount of time the letter didn’t offer any other reasons for the interest abatement nor did it explain why they decided to ask for an abatement of only percent of the interest charged the first irs agent to consider the matter denied the request quickly but the nicholses asked the irs appeals_office to review that denial arguing that the acts complained of were managerial under sec_301_6404-2 of the procedure and administration regulations the appeals_office has not yet held a conference to consider their request although the nicholses had not listed either the nol_carryback or the interest abatement issues as reasons to release the lien the appeals officer who held the cdp hearing considered the nol_carryback issue and noted in the record that the nicholses were pursuing interest abatement in date that officer tentatively agreed with the nicholses to allow all the nols in a letter confirming their understanding of this agreement the nicholses also asked him to abate all interest and penalties to expedite the closure of the tax_year all this fell through though when the appeals team manager looked at the arrangement and nixed both the tentative settlement and the nicholses’ plea for interest abatement in date the appeals officer faxed a draft version of the notice_of_determination to the nicholses at their request this draft included the nols as a separate issue raised by the taxpayer and concluded that the form 1040x needed to be directed to a different division within the irs if it was to lead to a reconsideration of the tax_liability the final notice_of_determination issued on date no longer included the nols as a separate issue noting them only as part of a collection alternative offered by the nicholses--one which may be considered by other functions within the service this may refer to the irs’s audit_reconsideration group the nicholses filed a timely petition to review this final notice_of_determination and the commissioner has now moved for summary_judgment the nicholses were illinois residents when they filed their petition and we put the case on a chicago trial calendar discussion summary_judgment is appropriate where it is shown that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b fla peach corp v commissioner 90_tc_678 if there are any factual inferences to be made we make them in favor of the party opposing summary judgment--in this case the nicholses see 398_us_144 the nicholses may not however rest on their pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d 85_tc_812 a challenge to deficiency the first issue is whether the nicholses can apply their nols to reduce the tax_liability that they agreed the commissioner could assess when they signed the form_870 if this case was one under sec_6213 to redetermine a deficiency the answer would be easy the supreme court itself has ruled that a waiver of assessment signed before the commissioner sends a notice_of_deficiency is fully effective and allows the commissioner to begin collection immediately after assessment see 361_us_304 courts uniformly understand that signing a form_870 means giving up the right to come to tax_court with a deficiency_suit see 328_f3d_760 5th cir 944_f2d_1063 3d cir 295_f2d_467 5th cir and cases cited there webster v commissioner tcmemo_1992_538 the nicholses claim that they are not trying to rewrite the deal they made but only apply additional deductions to the agreed upon deficiency to support their argument they rely on 122_tc_384 where we held that the parties’ agreement that a particular amount could be assessed did not bar us from reviewing that amount when the reason for review was not part of the original agreement and was unknown by either party at the time the agreement was signed the nicholses claim that their situation is just like the one in urbano because their nols weren’t included in the form_870 and neither party knew of their availability when they signed the form the problem with this argument is that urbano featured a different irs form form 4549-cg id pincite the consent-to- assessment language on a form 4549-cg states i do not wish to contest in the united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties this waiver which extends only to the findings in this report is plainly more limited than the waiver on a form_870 and in urbano we heard the taxpayers’ challenge to the amount of interest that they owed because the findings reported on the form 4549-cg did not include a finding on that issue id pincite a form_870 has a different purpose--it memorializes an agreement that the commissioner can assess a particular amount of tax someone signing a form_870 is not even agreeing that he owes the extra tax--only that the commissioner can assess and collect it leaving him with the right to sue for a refund likewise from the commissioner’s perspective signing a form_870 isn’t his agreement that no more extra tax might be owed the general information section of form_870 states your consent will not prevent us from later determining if necessary that you owe additional tax but the nicholses have another argument they contend that even if the form_870 would bar them from opening the front door to tax_court to challenge the deficiency assessed against them they can still sneak in the back door by challenging the commissioner’s decision to try to collect on the assessment because they never got a notice_of_deficiency and sec_6330 gives their argument a superficial plausibility-- that section allows taxpayers to challenge their underlying tax_liability if they did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the nicholses it is undisputed did not receive a notice_of_deficiency but of course the reason they didn’t receive one is that they voluntarily waived their right to do so when they signed the form_870 we have held that sec_6330 provides no consolation to petitioners who themselves made the choice not to receive a notice_of_deficiency 117_tc_324 see also deutsch v commissioner tcmemo_2006_27 and that’s just the choice the nicholses made the nicholses’ claim must also fail for a second reason before the commissioner tried collecting the disputed liability via a lien under sec_6320 he had sent them a cdp_notice saying that he intended to collect via a levy under sec_6330 even if the nicholses hadn’t signed the form_870 failing to request a cdp hearing after getting a notice_of_intent_to_levy would bar them from contesting their tax_liability the regulation states where the taxpayer previously received a cdp_notice under sec_6330 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer already had an opportunity to dispute the existence or amount of the underlying tax_liability sec_301_6320-1 a-e7 proced admin regs see also 126_tc_356 mays v commissioner tcmemo_2006_197 the nicholses finally argue that the commissioner forfeited the right to invoke the above regulation-- sec_301 e a-e7 proced admin regs --when he actually considered the nols during their later cdp hearing see sec_301_6320-1 a-f5 proced admin regs allowing tax_court review of any issue raised in the taxpayer’s cdp hearing this argument hearkens to the liberal rules of pleading that treat issues actually tried as if they had been raised in the pleadings see rule b fed r civ p b and the nicholses might even be able to tease such an argument out of the regulations themselves consider the regulation as it stood when they had their hearing in seeking tax_court or district_court review of appeals’ notice_of_determination the taxpayer can only request that the court consider an issue that was raised in the taxpayer’s cdp hearing sec_301_6320-1 a-f5 proced admin regs as amended in emphasis added and compare it to the recent revision in seeking tax_court review of a notice_of_determination the taxpayer can only ask the court to consider an issue including a challenge to the underlying tax_liability that was properly raised in the taxpayer’s cdp hearing sec_301_6320-1 a-f3 proced admin regs effective date emphasis added the problem with this reasoning is that the revised regulation states existing law it doesn’t change it we had already held before this revision that the code itself limits the power of the commissioner and on appeal us to reconsider liability issues de novo review such as the nicholses are requesting is appropriate only w here the validity of the tax_liability was properly at issue in the hearing h conf rept pincite 1998_3_cb_770 see sego v commissioner t c pincite because they gave up their right to come to tax_court to redetermine their deficiency before collection they can’t successfully complain when the commissioner tries to collect b abatement of interest the nicholses also ask us to review their request for interest abatement either as a direct appeal of the commissioner’s denial of their request under sec_6404 or as part of their cdp hearing under sec_6320 under either theory we must decide whether the commissioner abused his discretion sec_6404 sego t c pincite direct review under sec_6404 requires a taxpayer to petition this court within days of the secretary’s final_determination not to abate interest the problem for the nicholses is that the secretary has not yet issued a final_determination the first request for interest abatement which the nicholses included in a letter dated date was denied on date the nicholses then filed an appeal with the irs in date but that appeal has not yet run its course even if we treat the initial rejection as a final_determination they did not meet the code’s 180-day deadline we thus have no independent jurisdiction under sec_6404 we may however have jurisdiction under sec_6320 in 115_tc_329 we held that we have jurisdiction to review the commissioner’s determination not to abate interest that is the subject of his collection effort that we have jurisdiction to review the commissioner’s refusal to abate interest after a cdp hearing doesn’t relieve taxpayers from the usual requirement that they raise the issue sec_301_6320-1 a-f5 proced admin regs as amended in see 118_tc_488 only issues raised during the cdp hearing or otherwise brought to the appeals office’s attention generally considered on review the nicholses claim they raised interest abatement as an issue the commissioner claims they didn’t and the record doesn’t provide a clear indication either way because this is the commissioner’s summary_judgment motion we assume that the nicholses properly raised the issue and ask whether the commissioner has shown that there is no genuine dispute that his refusal to abate interest was an abuse_of_discretion rule we begin with the code sec_6404 states that interest may be abated for any deficiency attributable to any error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial_act though only when no significant aspect of such error or delay can be attributed to the taxpayer sec_6404 sec_6404 was amended in to allow relief from continued regulations define ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place sec_301 2t b temporary proced admin regs fed reg date the regulations illustrate how the commissioner applies this definition with numerous examples see sec_301_6404-2t b temporary proced admin regs supra a consistent theme in the examples is that decisions on allocating irs personnel are managerial not ministerial meaning that delays caused by the nicholses’ file sitting on the respective personnel’s desk --even if we assume on a summary_judgment motion that those delays are completely the irs’s fault--from the onset of the audit until the execution of the form_870 are not ministerial this is not new--we have held in the past that the mere passage of time does not establish error or delay in performing a ministerial_act 113_tc_145 and as the commissioner argues once the form_870 was signed the nicholses themselves were directly responsible for the interest accrual by choosing not to pay the continued interest that piled up because of managerial acts by the irs but that amendment is effective only for tax years beginning after date taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 tax_liability they agreed to or at least posting a bond or remitting a deposit see chan v commissioner tcmemo_2001_ we therefore conclude that the commissioner did not abuse his discretion by refusing to abate the interest that the nicholses owe summary_judgment for the commissioner being appropriate on both of the issues before us an order and decision in favor of respondent will be entered
